     Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 1 of 15. PageID #: 223




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 David B. Thompson,                               Case No. 4:18cv2103

                               Petitioner,
                 -vs-                             JUDGE PAMELA A. BARKER

                                                  Magistrate Judge George Limbert
 Warden Brandeshawn Harris,

                               Respondent
                                                  MEMORANDUM OPINION AND
                                                  ORDER

         This matter is before the Court upon the Amended Report & Recommendation (“R&R”) of

Magistrate Judge George Limbert (Doc. No. 13), which recommends that the Petition for Writ of

Habeas Corpus filed by David B. Thompson pursuant to 28 U.S.C. § 2254 be dismissed as non-

cognizable. Petitioner has not filed formal Objections but did raise several substantive arguments in

a pleading captioned “Motion to Strike Report & Recommendation,” which the Court construes as

objections and will address herein. (Doc. No. 14.)

         For the following reasons, the Court declines to accept the Amended Report &

Recommendation (Doc. No. 13.) This matter is re-referred to the Magistrate Judge as set forth herein.

I.       Summary of Facts

         Thompson’s habeas petition challenges the constitutionality of his conviction and sentence

for aggravated murder and other charges in the case of State v. Thompson, Trumbull County Court of

Common Pleas Case No. Case No. 2014 CR 00319. The state appellate court summarized the facts

underlying Thompson’s conviction as follows:

         {¶ 9} The shooting incident giving rise to the indictment occurred at 207 Atlantic
         Street in Warren, Ohio, on April 7, 2014. A company called Pro Flooring is on the
         first floor of the building. The second floor houses three apartments. Roger Morgan
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 2 of 15. PageID #: 224




    and John Stiffler moved into Apartment B about one to two weeks before the incident.
    John Taylor had resided in Apartment A for approximately two years; appellant had
    resided in Apartment C for about the same length of time. Although pets were not
    generally permitted in the apartments, appellant had permission from the landlords to
    keep his companion/service dog, which had been assigned to him through the
    Veteran's Administration 15 years earlier.

    {¶ 10} The following witnesses testified for the prosecution: Jason Polan, John
    Stiffler, John Taylor, Roger Morgan, Officer Michael Lynch, Lieutenant Martin
    Gargas, and Officer Thaddeus Stephenson. Appellant testified in his own behalf and
    called no other witnesses.

    {¶ 11} Jason Polan, age 39, testified that he performs maintenance for Pro Flooring
    and the second-floor apartments. Polan stated he had multiple verbal confrontations
    with appellant during this time regarding late rent and other infractions: for example,
    he told appellant to remove an extension cord appellant was using to “borrow
    electricity” from Taylor in Apartment A. Polan also testified that he “must have” seen
    appellant's dog during this time, but he never had any contact with the dog.

    {¶ 12} Polan testified that he arrived at the Atlantic Street building on the afternoon
    of April 7, 2014, with mailbox keys he had made for the new tenants in Apartment B
    (i.e., Morgan and Stiffler). He took the mail and the keys upstairs to Apartment B and
    knocked on the door. Polan testified that Morgan opened the door halfway, and he
    could see there was a dog in the apartment. He stated he did not recognize that it was
    appellant's dog, and he asked Morgan, “Who the F's dog is that?” He testified that “the
    door opened the rest of the way and I seen a gun come at me and shot at me.” The
    bullet did not strike Polan. Polan stated appellant was holding the gun and did not say
    anything. He first testified appellant was about two arm lengths away from him but
    later, during cross-examination, stated appellant was about eight feet away from him.
    He testified that after the gunshot, “I grabbed the barrel of the gun and wrestled
    [appellant] into the apartment and forced him to the ground and took the gun away
    from him.” Polan's hand was broken in the struggle.

    {¶ 13} Polan testified he left the apartment, and appellant followed him down the stairs
    asking for his gun back. Polan then drove to the Warren City Police Department and
    turned in the gun; he told the officers he was not sure whether appellant pulled the
    trigger or whether the gun went off when he knocked the gun to the side in the struggle.
    His testimony, however, was that appellant “definitely shot at me before I grabbed the
    gun,” and that Polan “didn't even see the gun until it went off.” He testified that the
    narrative he told the police at the station was different from his trial testimony because
    he was nervous, surprised, anxious, and “everything wasn't really clear to me at that
    time.” Polan also testified that he carries a handgun, for which he has a concealed
    carry permit, but did not pull it out during the altercation with appellant.


                                                2
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 3 of 15. PageID #: 225




    {¶ 14} Roger Morgan, age 52, testified he had known appellant for about one year—
    prior to moving into Apartment B with John Stiffler. He testified that appellant was at
    their apartment on the afternoon of April 7, 2014, using their electricity to charge his
    computer. Morgan said he received a phone call from Polan about the mailbox key
    while appellant was there. Morgan testified that when appellant heard Polan was
    coming to the building, appellant said he was going to grab his gun because “they had
    a beef going on or whatever.” Morgan went with appellant to appellant's apartment;
    Morgan saw the gun in Apartment C but did not see appellant bring it back to
    Apartment B. According to Morgan, appellant stated that if Polan “comes up, I'm
    going to shoot him.” Morgan then walked to a nearby convenience store to get a soda
    for himself and a beer for appellant. Neither he nor Stiffler were drinking that
    afternoon, he testified.

    {¶ 15} After he had returned, Morgan heard Polan arrive in the parking lot. Morgan
    stated appellant was sitting on the floor in the middle of the apartment. Morgan
    testified that he went halfway down the stairs in an attempt to stop Polan from coming
    up to the apartment, but he was too late. When Polan got to the top of the stairs,
    appellant's dog came out into the hallway, and Polan asked whose it was. Morgan said,
    “You know whose dog it is. It's [appellant's] dog.” Polan gave Morgan the mail, and
    Morgan turned to enter the apartment and shut the door: “By the time I walked in the
    apartment, [appellant] was coming past me so I went around [appellant], you know,
    this way and then I hear the shot.” Morgan's back was to them, and he did not see
    appellant with the gun before the shot. He had, however, seen the gun on the coffee
    table before Polan came up the stairs. He stated there was a scuffle into one of the
    bedrooms, and Polan was yelling at appellant to give him the gun. Polan eventually
    got the gun and walked out; appellant followed behind asking for his gun back.

    {¶ 16} Morgan testified that when appellant was later arrested, appellant gave Morgan
    the keys to his apartment; Morgan then gave them to appellant's “wife—or his ex-wife
    or whoever it was.” When appellant was released on bail, he accused Morgan of taking
    many items from his apartment. Finally, Morgan testified that he is on medication that
    affects his judgment and memory: two kinds of sleeping pills, anti-anxiety medication,
    and muscle relaxers.

    {¶ 17} John Stiffler, age 73, testified that he and Roger Morgan had recently moved
    into Apartment B and had known appellant only for about a day or two. On April 7,
    2014, appellant was in their apartment visiting Morgan, as the two of them had become
    friends. Stiffler testified that appellant brought his dog and a beer, and he sat down on
    the floor; Stiffler was in the kitchen when appellant came in. He said that neither he
    nor Morgan were drinking beer. Stiffler testified that Morgan got a phone call from
    Polan regarding the mailbox key.

    {¶ 18} After appellant had been there for about an hour, Stiffler testified, Polan
    knocked on the door; Morgan opened the door, Stiffler was in a rocking chair, and

                                               3
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 4 of 15. PageID #: 226




    appellant was still on the floor. He testified, “[Polan] come in and said here's the key
    to the mailbox. [Morgan] took the key, went and sat down on the other side of me and
    then [Polan] asked who in the hell does the dog belong to.” According to Stiffler,
    appellant then turned around and grabbed a gun from under a floral arrangement on
    the coffee table, stood up, and shot without saying anything. The bullet hit the door of
    Apartment A across the hall. Stiffler testified that Polan then came in the apartment
    and grabbed appellant, they scuffled into Stiffler's bedroom, and then stopped. Neither
    one said anything, and Polan left with the gun.

    {¶ 19} Stiffler testified he did not observe anything from Polan that would have been
    considered a threat. He also testified he did not see appellant enter the apartment with
    a gun, and he did not know whether appellant left and came back with a gun. At one
    point in his testimony, Stiffler indicated he could not remember certain details due to
    his age.

    {¶ 20} John Taylor, age 55, testified he had lived in Apartment A for approximately
    two years. On April 7, 2014, he was in his apartment and heard an “explosion”; he
    looked out the door, and the hallway was “full of smoke out there from the gun.” He
    saw appellant and Morgan, and then Polan came running out of Apartment B saying,
    “he tried to shoot me.” Taylor stated appellant waited in Apartment B until the police
    arrived. Taylor testified that Polan yelled at appellant a lot and that Polan threatened
    to evict Taylor if he did not disconnect the extension cord running to appellant's
    apartment. Finally, Taylor testified that Polan always carried a gun; he would pull it
    out, flash it around, and do tricks with it.

    {¶ 21} Officer Lynch, with the Shenango Township Police in Lawrence County,
    Pennsylvania, testified regarding the gun involved. He stated the same gun was stolen
    from a house in New Castle in 2012: a .44 caliber F.LLI Pietta single-shot ball and
    cap black powder pistol.

    {¶ 22} Lieutenant Gargas, with the Warren City Police Department, testified that he
    spoke with Polan briefly when he turned in the gun. The lieutenant stated it was a
    single action gun, meaning it must be cocked before pulling the trigger in order to fire
    it. The gun was loaded when it was turned in and disassembled at the police station.
    Lieutenant Gargas also testified that he wrote out a “recovered firearm form that we
    send to BATF through our liaison officer describing persons and addresses attached
    to a weapon with a brief narrative.” He testified that his brief written narrative was as
    follows: “Polan came to HQ. Stated [appellant] pointed the weapon at him and Polan
    grabbed it. A shot was fired. Polan got the gun away from [appellant] and came to HQ,
    headquarters, gun stolen from Shenango Township.”

    {¶ 23} Officer Stephenson, a patrolman with the Warren City Police Department,
    testified that he spoke with Polan at the station but did not take a written or recorded
    statement. Instead, he later wrote out a summary of their conversation based on notes

                                               4
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 5 of 15. PageID #: 227




    he took while they were speaking. Officer Stephenson testified that Polan was “shaken
    up” and “his voice was a little shaky.” He stated, “it almost appeared he was in shock,
    his voice was trembling. Just very nervous. Freaked out, I guess you could say.” He
    testified that his report includes the following statement: “The gun then fired (Polan
    stated to me that he didn't know if Thompson pulled the trigger or if the gun went off
    because he had hit the gun hand to the side) sending a round into the door of Apartment
    A.”

    {¶ 24} Officer Stephenson arrested appellant in Apartment B and transported him to
    the station; he testified that he did not Mirandize or question appellant. On cross-
    examination, defense counsel asked Officer Stephenson a series of questions regarding
    his report of the conversation he had with Polan. Following each question, the officer
    was asked if he had written that statement down “verbatim,” to which he responded
    he had. On redirect, the prosecutor elicited from Officer Stephenson that he did not
    know the meaning of “verbatim” and that the only actual quote in his entire summary
    related to Polan's question to Morgan about the dog.

    {¶ 25} Appellant, age 55, testified in his own behalf. He stated he had been living in
    Apartment C for approximately two years and did not know Stiffler or Morgan before
    they moved in. The landlord allowed appellant's dog to live with him, who was
    certified by the Veteran's Administration as a companion animal for anxiety and
    depression; he owned the dog for 15 years. Appellant testified he had known Polan
    for about six months prior to the incident from seeing him around the building; he
    testified that Polan had seen appellant with his dog and had seen the dog in Apartment
    C. He opined that Polan was arrogant and threatening and stated Polan always kept
    his handgun in plain sight.

    {¶ 26} Appellant testified that on the afternoon of April 7, 2014, he went to Apartment
    B with his dog, cane, computer, and charging cord; Morgan and Stiffler were both
    drinking beer. The three of them discussed appellant's collection of Civil War
    memorabilia, and appellant offered to show them his Civil War replica pistol.
    Appellant testified the pistol was given to him by the boyfriend of a previous tenant
    as collateral for a $50 loan; this occurred about seven months prior, and the man had
    not returned to claim the pistol. Appellant stated he retrieved the pistol from his
    apartment alone, brought it back to Apartment B, and set it on the coffee table while
    he waited for his computer to finish charging. He testified there was not a flower
    arrangement on the table, only a small vase, and that he did not hide the pistol. He said
    that Morgan then left for the convenience store and brought back a 40 ounce bottle of
    beer for appellant.

    {¶ 27} Appellant testified he was not aware that Polan was coming to Apartment B;
    if he had known, he would not have been there at that time. He also testified he did
    not witness Morgan take a phone call, and he did not make any threats regarding Polan.
    Appellant stated Polan knocked on the door, the dog followed Morgan to answer the

                                               5
 Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 6 of 15. PageID #: 228




       door, then “the MF thing went on about the dog.” Morgan stepped back and said the
       dog belonged to appellant; Polan then threatened “to kick its ass out of the building.”
       Appellant testified that, in response to the threat against his dog, “I just stood up and
       I got my pistol and pulled the door open a little farther so he could see me. And I
       pointed the pistol in his direction” in order to “maybe rattle him a little bit.” Appellant
       testified he did not cock the pistol, did not have his finger on the trigger, and did not
       shoot at Polan. He described how the gunshot occurred:

       There was a struggle over the pistol. [Polan] immediately knocked it to the side
       pulling, I grabbed hold of and as I was pulling—it's a single action. It doesn't take a
       lot of pressure. When you pull the hammer back, it has to go all the way back for the
       trigger but if it doesn't go all the way back, if it's just back far enough when the hammer
       is released by hand or whatever reason, it only takes a little pressure to get a percussion
       cap to set the pistol off. That is why it went around [Polan] and went into the door
       because he had had it to the side.

       {¶ 28} Appellant then testified that he was standing only three feet away from Polan
       when he initially pointed the pistol at him. Appellant also testified that he had been
       trained with firearms in the army, including pistols, and that he knows how to handle
       and shoot them. He said if he wanted to shoot him, there was “zero” likelihood he
       would have missed. Appellant explained that he eventually let go of the pistol during
       the struggle with Polan because he did not want the same thing, i.e. an accidental
       gunshot, to happen again. He followed Polan outside, asking for his gun back, but
       Polan pulled out of the driveway with the gun.

       {¶ 29} Appellant testified that while he was sitting in the back of the police cruiser,
       he told Officer Stephenson it was an accident, but he had not been Mirandized. He
       further testified he did not know the gun had been stolen and that he had never looked
       very closely at the gun to determine whether it was loaded. He testified that the police
       gave his apartment keys to Morgan and many items were missing when he returned
       after making bail. He made a police report accusing both Morgan and Stiffler of theft.

State v. Thompson, 71 N.E.3d 1219, 1221-1225 (Ohio App. 11th Dist. 2016).

II.    Procedural History

       In July of 2014, a Trumbull County Grand Jury indicted Thompson on (1) one count of

felonious assault in violation of Ohio Rev. Code §§ 2903.11(A)(2) & (D)(1)(a), including a firearm

specification, and (2) one count of receiving stolen property in violation of Ohio Rev. Code §

2913.51(A) & (C). (Doc. No. 9-1 at pp. 2-4.) Thompson pleaded not guilty and his case proceeded


                                                   6
    Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 7 of 15. PageID #: 229




to jury trial. (Id. at p. 38.) The jury found Thompson guilty of felonious assault, including the firearm

specification, but not guilty of receiving stolen property. (Id. at pp. 5, 38.) On July 10, 2015, the

trial court sentenced Thompson to an aggregate term of eight years incarceration. (Id. at pp. 5-7.)

         On August 7, 2015, Thompson, through appellate counsel, filed a timely notice of appeal to

the Eleventh District Court of Appeals (hereinafter “state appellate court”). (Id. at pp. 8-10.) In his

appellate brief, filed on January 12, 2016, Thompson raised the following sole assignment of error:

         1.       The Appellant’s convictions are against the manifest weight of the evidence.

(Id. at pp. 14-24.) The State filed a brief in opposition. (Id. at pp. 25-35.) On September 30, 2016,

the state appellate court found Thompson’s argument was without merit and affirmed the judgment

of the trial court, with one judge dissenting. (Id. at pp. 37-57.)

         Thompson, through counsel, timely appealed to the Supreme Court of Ohio. (Id. at pp. 58-

59.) In his memorandum in support of jurisdiction, Thompson asserted the following proposition of

law:

         1.       In reviewing whether or not a criminal conviction is against the manifest
                  weight of the evidence, the reviewing court need not give total deference to
                  the findings of trier of fact.

(Id. at pp. 60-70.) On June 21, 2017, the Supreme Court of Ohio declined to accept jurisdiction. (Id.

at p. 93.)

         On September 10, 2018, 1 Thompson filed a pro se Petition for Writ of Habeas Corpus in this

Court and asserted the following ground for relief:




1
 Under the mailbox rule, the filing date for a pro se petition is the date that a petitioner delivers it to prison authorities.
See Houston v. Lack, 487 U.S. 266 (1988). While the Petition herein did not arrive at the Court for filing until September
13, 2018, Thompson states that he placed it in the prison mailing system on September 10, 2018. (Doc. No. 1 at 12.)
Thus, the Court will consider the Petition as filed on September 10, 2018.
                                                              7
 Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 8 of 15. PageID #: 230




       I.      In reviewing whether or not a criminal conviction is against the manifest
               weight of the evidence, the reviewing court need not give deference to [the]
               finding of the trier of fact, thus opposing due process, 14th [Amendment] to
               the Constitution.

               Supporting Facts: The evidence presented is vague, uncertain, conflicting, and
               fragmentary.

(Doc. No.1 at p. 6.) Thompson filed a brief in support of his Petition on September 27, 2018. (Doc.

No. 4.) Therein, he again argued that his conviction was against the manifest weight of the evidence.

(Id.) He also referenced sufficiency of the evidence, noting that “[a] claim that a conviction is

supported by INSUFFICIENT EVIDENCE states a claim for habeas corpus relief, under the due

process clause, set forth in Jackson v. Virginia, 443 US 307.” (Id. at p. 3) (capitals in original).

       Respondent filed a Return on April 16, 2019, in which he argued that the Petition should be

dismissed because Thompson’s manifest weight of the evidence claim was not cognizable on federal

habeas review. (Doc. No. 9.) Thompson thereafter filed a Traverse and Application for Default

Judgment. (Doc. Nos. 10, 11.)

       On April 17, 2020, the Magistrate Judge issued a Report & Recommendation (“R&R”) that

both the Petition and Application for Default Judgment be denied. (Doc. No. 12.) An Amended

R&R was filed later that same day, which contained the same recommendation. (Doc. No. 13.) In

particular, the Magistrate Judge recommended that the Petition be denied because Thompson’s

manifest weight of the evidence claim was not cognizable in federal habeas review. (Id.) The

Magistrate Judge did not construe the Petition as raising a sufficiency of the evidence claim and, thus,

did not consider whether Thompson’s felonious assault conviction was supported by sufficient

evidence under Jackson v. Virginia, 443 U.S. 307 (1997).




                                                   8
 Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 9 of 15. PageID #: 231




       On May 7, 2020, Thompson filed a “Motion to Strike Magistrate Judge Report &

Recommendation due to Untimeliness pursuant to Local Rule 16.3.1(h)(1)” (Doc. No. 14.) Therein,

Thompson argued that the Amended R&R filed by Magistrate Judge Limbert on April 17, 2020

should be stricken as untimely. (Id.) He also raised several arguments in support of his assertion that

the state trial court erred in his underlying criminal proceedings. (Id. at pp. 2-4.) Respondent did not

file a response to Thompson’s Motion.

       On July 29, 2020, the Court denied Thompson’s Motion to Strike the Amended Report &

Recommendation as untimely. (Doc. No. 15.) However, the Court also stated as follows:

       The Court notes that it will address the substantive arguments raised in Petitioner’s
       Motion regarding his underlying state court conviction and sentence, in connection
       with its review of the Magistrate Judge’s Amended R&R. If Petitioner wishes to file
       formal “Objections” to the Amended R&R, he must do so by no later than 14 days
       from the date of this Order; i.e., by no later than August 12, 2020.

Id. at p. 2. The record reflects that Thompson did not thereafter file formal “Objections” to the

Amended R&R.

II.    Standard of Review

        Parties must file any objections to a report & recommendation within fourteen days of

service. Fed. R. Civ. P. 72(b)(2). Failure to object within this time waives a party’s right to appeal

the district court’s judgment. See Thomas v. Arn, 474 U.S. 140, 145 (1985); United States v. Walters,

638 F.2d 947, 949-950 (6th Cir. 1981).

       When a petitioner objects to a magistrate judge’s resolution of a dispositive matter, the district

court reviews those objections de novo. Fed. R. Civ. P. 72(b)(3). Specifically, a district judge:

       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

                                                   9
 Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 10 of 15. PageID #: 232




Id. “A party who files objections to a magistrate [judge]’s report in order to preserve the right to

appeal must be mindful of the purpose of such objections: to provide the district court ‘with the

opportunity to consider the specific contentions of the parties and to correct any errors immediately.’”

Jones v. Moore, 2006 WL 903199 at * 7 (N.D. Ohio April 7, 2006) (citing Walters, 638 F.2d at 949–

50).

III.   Analysis

       As noted above, Thompson failed to file formal “Objections” to the Amended Report &

Recommendation. However, in his Motion to Strike, Thompson raises several substantive arguments,

which the Court indicated that it would consider as Objections. (Doc. No. 15.) Thompson’s

arguments are as follows.

       Thompson first asserts that the state trial court inappropriately used an antique firearm to

enhance his sentence, which he argues is contrary to Ohio Rev. Code § 2941.1423. (Doc. No. 14 at

p. 3.) He appears to acknowledge that this claim was not raised on appeal and is procedurally

defaulted, but argues that the failure of his appellate counsel to raise this argument on direct appeal

constitutes “cause” to excuse the default. (Id.) Thompson also appears to assert freestanding claims

of ineffective assistance of trial and appellate counsel in failing to raise this argument in the

proceedings below. (Id.) Finally, Thompson argues generally that his conviction for felonious assault

is against the manifest weight of the evidence. (Id. at p. 4.) He asserts that “this court has a duty not

to turn a blind eye to this manifest injustice and address ineffective assistance of counsel, plain error

by counsel and the courts, joined with the manifest weight of the evidence at trial, is overwhelming

evidence to grant Petitioner this Writ.” (Id.)



                                                   10
    Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 11 of 15. PageID #: 233




         The Court first rejects Thompson’s arguments that the state trial court inappropriately used

an antique firearm to enhance his sentence, and that his trial and appellate counsel were ineffective

for failing to raise this argument during the state court proceedings below. Thompson’s Petition does

not raise any federal habeas claims relating to his conviction on the firearm specification, either in

the form of trial court error, ineffective assistance of trial counsel, or ineffective assistance of

appellate counsel. As these claims are not presented in his habeas Petition, they are not presently

before this Court and are rejected on that basis. 2

         Thompson also argues generally that his conviction is against the manifest weight of the

evidence. (Doc. No. 14 at p. 4.) Although he does not specifically object to the Magistrate Judge’s

conclusion that the Petition should be dismissed because his manifest weight of the evidence claim

is non-cognizable, the Court will liberally construe Thompson’s pro se filing as raising this argument.

         For the following reasons, the Court declines to accept the Magistrate Judge’s

recommendation that Thompson’s Petition be dismissed at this time. In Nash v. Eberlin, 258 Fed.

Appx. 761 (6th Cir. 2007), the Sixth Circuit construed a habeas petition raising only a manifest weight

of the evidence claim as a raising a sufficiency of the evidence claim under Jackson v. Virginia, 443

U.S. 307 (1979). In that case, Nash was convicted in state court of felonious assault, after he had an

argument with his wife and retrieved a loaded handgun from another room in the house. Id. at 762-

763. During a struggle between Nash and his son, the gun discharged twice, once into the ground



2
  The Court notes that, even if Thompson had included these claims in his federal habeas Petition, they would be subject
to dismissal as procedurally defaulted. Specifically, Thompson failed to raise any of these claims in the state court
proceedings below and there is no state court remedy available for him to do so now. Further, Thompson cannot establish
cause to excuse the default of these claims. Although he suggests that the default should be excused on the basis of
ineffective assistance of appellate counsel, Thompson failed to file an App. R. 26(B) Application in state court and the
time for doing so has well expired. Thus, Thompson’s ineffective assistance of appellate counsel claim is itself defaulted
and may not serve to excuse the default of his trial court error and/or ineffective assistance of trial counsel claims. See
Martin v. Mitchell, 280 F.3d 594, 605 (6th Cir. 2002); Wogenstahl v. Mitchell, 668 F.3d 307, 321 (6th Cir. 2012).
                                                           11
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 12 of 15. PageID #: 234




and once into a wall. Id. Nash’s wife was not injured. Id. Nash was charged with felonious assault

and convicted after a jury trial. Id. at 763. On direct appeal, Nash argued that his conviction was

against the manifest weight of the evidence. Id. The state appellate court rejected this argument,

with one judge dissenting. Id. at 764. The Ohio Supreme Court denied leave to appeal.

       Nash then filed a pro se habeas petition in federal court, in which he raised the following sole

ground for relief: “Felonious assault conviction was against the manifest weight of the evidence.” Id.

The district court granted the petition, after liberally construing Nash’s manifest weight of the

evidence claim as a sufficiency of the evidence claim. Id. On appeal, the Sixth Circuit remanded

because the district court failed to review the entire trial transcript in resolving this claim. Id. On

remand, the district court reviewed the trial transcript and again granted Nash’s petition, finding that

“a rational trier of fact could not conclude beyond a reasonable doubt that Nash knowingly caused or

attempted to cause physical harm to his wife because there is no evidence that he pointed the gun at

his wife or threatened her directly.” Id.

       This time, the Sixth Circuit affirmed. The court first found that Nash’s petition was properly

construed as asserting a sufficiency of the evidence claim, explaining as follows:

       Nash's habeas petition actually argues that his conviction was against the manifest
       weight of the evidence, not that it was supported by insufficient evidence. Even
       though a federal court is only allowed to review issues of federal law in a habeas
       proceeding, see 28 U.S.C. § 2254(a), and a manifest-weight-of-the-evidence argument
       is a state-law argument, we interpret Nash's argument to be a sufficiency of the
       evidence claim because the law calls for the liberal and active construction of pro se
       claims for relief “to encompass any allegation stating federal relief.” Franklin v. Rose,
       765 F.2d 82, 85 (6th Cir.1985) (quoting White v. Wyrick, 530 F.2d 818, 819 (8th
       Cir.1976)).




                                                  12
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 13 of 15. PageID #: 235




Id. at fn 4. The court then concluded that Nash’s sufficiency of the evidence claim was not

procedurally defaulted, despite the fact that it was never expressly raised during state court

proceedings:

       As a threshold matter, we first determine that Nash did not procedurally default on his
       sufficiency of the evidence claim by not presenting it to the Ohio state courts. [fn
       omitted] Under normal circumstances, habeas relief can only be sought for claims that
       have been ruled upon in state court. See 28 U.S.C. § 2254(b)(1)(A). On appeal to the
       Fifth Circuit Court of Appeals of Ohio, Nash argued that his conviction for felonious
       assault was against the manifest weight of the evidence, but he did not literally argue
       that there was insufficient evidence to support his conviction. Nevertheless, the
       sufficiency of the evidence issue was adequately passed upon by the Ohio courts
       because the determination by the Ohio Court of Appeals that the conviction was
       supported by the manifest weight of the evidence necessarily implies a finding
       that there was sufficient evidence. The Ohio Court of Appeals, for instance, has
       explained that “ ‘[b]ecause sufficiency is required to take a case to the jury, a finding
       that a conviction is supported by the weight of the evidence must necessarily include
       a finding of sufficiency.’ Thus, a determination that a conviction is supported by the
       weight [of the] evidence will also be dispositive of the issue of sufficiency.” State v.
       Lee, 158 Ohio App.3d 129, 814 N.E.2d 112, 115 (2004) (citations omitted). Therefore,
       the district court properly entertained Nash's sufficiency of the evidence claim because
       it has been effectively presented to the Ohio courts and was decided by the Ohio Court
       of Appeals.

Id. at 764-765 (emphasis added). After examining the state appellate court’s decision, the Sixth

Circuit found that “it was objectively unreasonable for the Ohio Court of Appeals to find that a

rational trier of fact could be convinced beyond a reasonable doubt that Nash knowingly attempted

to cause physical harm to anyone through the use of a deadly weapon.” Id. at 766.

       Relying on Nash, district courts have frequently construed pro se habeas petitions raising

manifest weight of the evidence claims as asserting sufficiency of the evidence claims. See, e.g.,

Bryant v. Turner, 2016 WL 5930919 at * 4-5 (S.D. Oct. 12, 2016) (collecting cases); Owens v. Miller,

2016 WL 944156 at * 9 (N.D. Ohio Feb. 1, 2016); Rojas v. Warden, Ross Corr. Inst., 2015 WL

631183 at * 4 (N.D. Ohio Feb. 12, 2015); Taylor v. Brunsman, 2014 WL 4113320 at * 14 (N.D. Ohio


                                                  13
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 14 of 15. PageID #: 236




Aug. 20, 2014); Hill v. Sheldon, 2014 WL 700024 at * 3 (N.D. Ohio Feb. 21, 2014); Hughes v.

Warden, Chillicothe Corr. Inst., 2011 WL 1980037 at * 4 (S.D. Ohio Apr. 27, 2011). See also

Hoffman v. Lazaroff, 2018 WL 5849894 at * 3 (6th Cir. Sept. 17, 2018) (stating that “courts often

consider a manifest-weight-of-the-evidence claim in a § 2254 petition to allege an insufficient-

evidence claim, particularly when, as here, the petitioner is pro se”).

       Applying Nash herein, the Court finds that Thompson’s pro se Petition should be liberally

construed as raising a sufficiency of the evidence claim under Jackson, supra. While Thompson

styled his claim as a manifest weight of the evidence claim, the Court notes that Thompson expressly

references sufficiency of the evidence and Jackson in his Brief in Support of his Petition. (Doc. No.

4 at p. 3.) Construing Thompson’s Petition liberally to include a sufficiency claim is consistent with

Circuit precedent and appropriate under the circumstances presented, particularly given the parallels

between Nash and the instant action.

       Accordingly, the Court respectfully declines to accept the Magistrate Judge’s

recommendation that Thompson’s Petition be dismissed at this time. Rather, the Court re-refers this

matter to the Magistrate Judge with instructions to consider Thompson’s manifest weight of the

evidence claim as asserting a sufficiency of the evidence claim under Jackson, supra. In so doing,

the Court should order Respondent to supplement the state court record with the transcript of

Thompson’s trial, and order supplemental briefing on this issue by both parties.

IV.    Conclusion

       For the foregoing reasons, the Court declines to accept the Magistrate Judge’s Amended

Report & Recommendation (Doc. No. 13.) This matter is re-referred to the Magistrate Judge with

instructions to consider Thompson’s manifest weight of the evidence claim as asserting a sufficiency


                                                  14
Case: 4:18-cv-02103-PAB Doc #: 16 Filed: 09/30/20 15 of 15. PageID #: 237




of the evidence claim under Jackson, supra. In so doing, the Court should order Respondent to

supplement the state court record with the transcript of Thompson’s trial, and order supplemental

briefing on this issue by both parties.

       IT IS SO ORDERED.



                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: September 30, 2020                            U. S. DISTRICT JUDGE




                                               15
